Citation Nr: 1419961	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  12-19 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the tongue, claimed as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1959 to July 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  In June 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  He also requested, and was granted, a 60 day abeyance period for the submission of additional evidence; no such evidence was received.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the notice provisions of the VCAA appear to be satisfied, a review the record found that further development is necessary for VA to satisfy its duty to assist the Veteran in the development of this claim.

Governing regulation provides that veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more, the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  The enumerated diseases include respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  The U. S. Court of Appeals for Veterans Claims (Court) has also held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service, to include as based on exposure to herbicides.  
The Veteran served in Vietnam during the Vietnam Era (from September 1967 to August 1968) and is presumed to have been exposed to Agent Orange/herbicides therein.  Private treatment records include a November 2010 diagnosis of squamous carcinoma of the tongue.  He argues that, because of the location and composition of the tumor, it is part of the airway system and should be service connected as a respiratory cancer related to exposure to herbicides during service in Vietnam.  See June 2012 VA Form 9, Appeal to Board of Veterans' Appeals.  The Veteran has not been afforded a VA examination to address whether his squamous carcinoma of the tongue is a respiratory cancer or is otherwise related to his exposure to herbicides in service.  Given his allegations and his presumed exposure to Agent Orange, the "low threshold" standard as to when a VA examination to secure medical nexus opinion is necessary is met.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran by an oncologist or otolaryngologist to ascertain the likely etiology of his squamous cell carcinoma of the tongue.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to:

(a)  Is the Veteran's squamous cell carcinoma of the tongue a respiratory cancer?

(b)  If the Veteran's squamous cell carcinoma of the tongue is not a respiratory cancer, is it at least as likely as not (a 50% or better probability) that it is otherwise (other than on a presumptive basis) related to his service, to include as due to exposure to herbicides therein?  If not, please identify the etiological factor considered more likely.

The examiner must fully explain the rationale for all opinions, citing to supporting clinical data/lay statements, as deemed appropriate.

3.  The RO should then review the record and re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

